Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 24 June 1806
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



Washington June 24 1806

I still continue as well and better than we could reasonably expect my best beloved friend and shall write two or three lines merely to announce this I know to you pleasing intelligence. My milk as yet gives me no trouble and I hope I shall escape without the usual difficulties and I have had no fever whatever My time was a very bad one and lasted 20 hours Twelve hours more would have terminated an existence which though of little use I flatter myself is of some consequence to you—
Adieu write me often and permit Me to come to you as soon as my health will permit Dr. May and Mr. Winne are both going on soon I can take one of these opportunities to reunite myself to all I hold dear in this world in which desire I hope soon to learn that you join your truly affectn. Kiss my precious treasures as usual
L. C. Adams

I shall not write again for some days unless I should not be so well.
